Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154829(95)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  DEBORAH LYNN FOSTER,                                                                                    Kurtis T. Wilder,
           Plaintiff/Counterdefendant-                                                                                Justices
           Appellee,
                                                                    SC: 154829
  v                                                                 COA: 324853
                                                                    Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant/counterplaintiff-appellant to
  file a late reply is GRANTED. The reply submitted on May 30, 2017, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 2, 2017
                                                                               Clerk